Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/19/2020 and 10/13/2020.  An initialed copy is attached to this Office Action.

	Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Abstract contains 158 words. Appropriate correction is required. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper. Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. 
With respect to Claim 3, Park teaches the lens assembly as claimed in claim 1 and the plurality of connection members. 
Park fails to teach wherein the plurality of connection members are formed by injection-molding a synthetic resin material. 
Moreover, the further limitations of claim 3 are directed to method steps of making the device, and it could have been made using an alternative method such as polymerization.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., (Park hereafter) (US 2021/0141286 A1).
With respect to Claim 1, Park discloses a lens assembly (Figure 2) comprising: a base (1, Figure 2); a support (70, Figure 2) inserted into the base (1, Figure 2) to be movable in an optical axis direction (“optical axis direction” is defined as the optical axis direction of the lens module in a state of being coupled to the lens driving device, ¶[0067]); a driver for auto focus adjustment (first drive unit for auto focusing is included, ¶[0106]) configured to move the support (70, Figure 2) in the optical axis direction (¶[0067]); a lens unit (30, Figure 2) inserted into the support (70, Figure 2) to be movable in a direction perpendicular to the optical axis direction (¶[0067]) and including a lens barrel (20, Figure 2) to which a lens part (lens on front surface ¶[0072], Figure 1) is coupled; a driver for optical image stabilization (¶[0069]) configured to move the lens unit (30, Figure 2) in the direction perpendicular (a function of moving or tilting the lens module in the direction perpendicular to the optical axis, ¶[0069]) to the optical axis direction (¶[0067]); a plurality of ball bearings arranged between the support (70, Figure 2) and the base (1, Figure 2) for the support (70, Figure 2) to be movable with respect to the base (1, Figure 2) in the optical axis direction (¶[0067]); and a plurality of connection members (41, Figure 2) configured to connect the lens unit (30, Figure 2) and the support (70, Figure 2) to each other for the lens unit (30, Figure 2) to be movable (¶[0113]) with respect to the support (70, Figure 2), and formed of an elastic nonconductor (synthetic resin material, ¶[0137]).
With respect to Claim 2, Park further discloses wherein each of the plurality of connection members (41, Figure 2) has one end fixed to the support (70, Figure 2) and the other end fixed to the lens unit (30, Figure 2) and the plurality of connection members (41, Figure 2) includes at least two bendable portions (vertical coupling portion 72 to provide elastic characteristics, ¶[0108]).
With respect to Claim 3, Park further discloses wherein the plurality of connection members are formed by injection-molding (formed by injection-molding, ¶[0137]) a synthetic resin material (¶[0137]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0141286 A1) in further view of Kim et al., (Kim hereafter) (KR100798865B1).
With respect to Claim 4, Park teaches the lens assembly as claimed in claim 1.
Park fails to teach wherein a material of the plurality of connection members is a thermoplastic elastomer (TPE).
Kim teaches a camera module package (title and abstract) wherein wherein a material of the plurality of connection members is a thermoplastic elastomer (TPE).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Park having the lens assembly with the teachings of Kim having the material made of TPE for the purpose of having the ability to be molded into various shapes (Page 3, First Embodiement).


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to Claim 5, though Park (US 2021/0141286 A1) disclose “the lens assembly as claimed in claim 1,” Park fails to teach or suggest the aforementioned combination further comprising “wherein the plurality of connection members include first to fourth connection members, and one ends of the first to fourth connection members are coupled to first to fourth coupling grooves formed at four corner portions of the support, respectively, the other ends of the first to fourth connection members are coupled to fifth to eighth coupling grooves formed at four corner portions of the lens unit, respectively, and pillar portions of the first to fourth connection members are disposed between the one ends and the other ends.”
With respect to claims 6-10, these claims depend on claim 5 and are allowable at least for the reasons stated supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2021/0141286 A1) teaches a camera lens barrel, camera module, and an optical device 
Kim (KR100798865B1) teaches a camera module package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872